Citation Nr: 1110318	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  10-38 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for bipolar disorder, hypomanic type. 

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran's two sons, M. P. and B. P., and his daughter, D. P.




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from July 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009 and May 2010 and issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In the September 2009 rating decision, the RO, in pertinent part, denied an increased rating for bipolar disorder, hypomanic type (previously evaluated under dementia praecox, mixed type under Diagnostic Code 9205).  In a May 2010 rating decision issued in June 2010, the RO denied SMC based on the need for regular A&A.    

The Veteran currently resides in a nursing home.  His adult children, who are his legal conservators and guardians, testified on his behalf during a videoconference hearing before the undersigned Acting Veterans Law Judge in February 2011.  A copy of the transcript is in the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to SMC based on the need for regular A&A is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

During the entire period in question, the Veteran's bipolar disorder, hypomanic type, has been manifested by total occupational and social impairment.


CONCLUSION OF LAW

For the entire period on appeal, the schedular criteria for a disability rating of 100 percent for bipolar disorder, hypomanic type, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.951, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9432 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

In light of the Board's favorable decision granting the Veteran a 100 percent schedular rating, the Board finds that all notification and development action needed to fairly adjudicate that claim decided herein has been accomplished.


II. Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected psychiatric disorder is currently rated as 50 percent disabling under Diagnostic Code 9432, pertaining to bipolar disorder.  The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130.
 
Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9432.

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2010).

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

In a November 1945 rating decision, the Veteran was granted service connection for schizophrenia, rated as manic-depressive psychosis, complete social and industrial incapacity, competent, and assigned an initial a 100 percent rating, effective October 20, 1945.  In a November 1946 rating decision, the RO recharacterized the Veteran's psychiatric disorder as dementia praecox, mixed type in partial remission, following total incapacity, with considerable impairment of social and industrial adaptability, competent, effective January 20, 1947.  This rating has remained unchanged since then.  As the 50 percent rating had been in effect for more than 20 years, it is protected, by law, against reduction.  See 38 C.F.R. § 3.951 (2010).  The Veteran filed his current claim in June 2009.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A review of the Veteran's claims file reveals that he has been assigned GAF scores ranging between 25 and 31.  GAF scores between 21 and 30 reflect behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  GAF scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

After a review of the Veteran's claims file and hearing testimony, and resolving the benefit of the doubt in the Veteran's favor, a 100 percent has been warranted for the entire period under consideration as the evidence of record more closely approximates symptoms manifested by total occupational and social impairment.  

A September 2009 VA examination report reflects that the Veteran recently had moved from Alaska to an assisted living facility in Connecticut because of questionable care by his wife; this was further corroborated by his adult children's testimony as well as VA treatment records.  The VA examiner noted that the Veteran unable to answer questions posed of him and there was significant impaired cognitive progressing; this made specific assessment of the Veteran's bipolar disorder impossible.  The VA examiner had trouble keeping the Veteran on track.  The Veteran's observable behavior indicated grandiosity, this was in reference to talking about his children and talking about his history of marathon running  He was disoriented to place, time, and purpose.  He was not living independently and there was evidence that he did not appear able to do; there was also evidence that he was unable to control his own finances since there was allegations he had been taken advantage of and abused by his then third wife.  

The Veteran's treatment records corroborate the September 2009 VA examination finding in regards to his disorientation.  A May 2010 treatment note reflects anger outbursts and aggression by the Veteran toward other residents.  In addition, he had an increased appetite and would have behavioral problems because of his frustration of not having things immediately.  

The Veteran's children testified during a February 2011 hearing.  In this regard, the Board notes that one of the Veteran's sons, B. P., is a licensed clinical social worker.  M. P. testified that the Veteran was obsessive about a number of different areas for as long as he could remember.  For example, D. P. testified that, until recently, the Veteran trained for marathons while living in Alaska and would work out to the point of bodily harm.  His children testified that, even though the Veteran's examinations and treatment reports did not reveal obsessional rituals, they all had observed them in regards to his running and eating.  B. P. testified that the Veteran's manic episodes and flare-ups would be more florid if it was not for his dementia, which made him more child like.  He also testified that the Veteran's dementia symptoms are very different now he was properly medicated, but that the Veteran's bipolar symptoms had not gone away, adding that the Veteran had not been properly medicated at home.  B. P. stated that the Veteran could not handle his own affairs and could not remember his children's names at times.  D. P. testified that it was very hard for her father to hold a job, to maintain relationships, always having very volatile relationships with men friends.  He would hold grudges and has not spoken to either of his two brothers since his mother's funeral in 1990.  M. P. stated that the Veteran was the poster child for inability to maintain relationships since he had no extended family other than his three children and had systematically alienated all of his friends, noting that at one time or another the Veteran had alienated them, or had fights with or threatened violently, to the point where he has no friends.  B.P. testified that, when the Veteran was on a manic high, he was irrational, impulsive, argumentative, and got violent.  B. P. indicated that the Veteran had tangential thinking.  D. P. testified that the Veteran was recently moved to a facility that was between an assisted living facility and a convalescent home and that, based on their criteria used to determine his needs, the Veteran could not dress himself, perform basic hygiene, feed himself, or medicate himself.  

Although the Veteran has been diagnosed with dementia due to a stroke, as noted above, VA is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider, 11 Vet. App. at 182. 

Thus, the Board finds that the totality of the evidence, during the entire period under consideration, shows that the Veteran's symptoms have been manifested by gross impairment in thought processes and communication; grossly inappropriate behavior; persistent danger of hurting others; inability to perform activities of daily living and to maintain minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives.  Therefore, the Board concludes that, resolving all doubt in his favor, the Veteran's symptoms approximate total occupational and social impairment, warranting a 100 percent schedular.  38 C.F.R. §§ 4.3, 4.7.


ORDER

A 100 percent schedular rating for bipolar disorder, hypomanic type, is granted for the entire period, subject to the regulations governing the payment of VA monetary benefits.  


REMAND

In a May 2010 rating decision, the RO denied SMC based on the need for regular A&A.  The Veteran filed a Notice of Disagreement (NOD) in September 2010; however, the RO has not issued a Statement of the Case (SOC).  By filing an NOD, the Veteran has initiated appellate review of this issue.  The next step in the appellate process is for the RO to issue to the Veteran an SOC.  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 398, 240-41 (1999).  Consequently, this matter must be remanded to the RO for the issuance of a SOC. The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Furnish to the Veteran and his representative an SOC on the issue of entitlement to SMC based on the need for regular A&A, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status (i.e., entitlement to SMC based on the need for regular A&A), a timely appeal must be perfected.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


